Citation Nr: 0803372	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of excision of a lipoma of the left arm.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a pituitary microadenoma.


REPRESENTATION

Appellant represented by:	York County Veterans Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1983 to March 1993, February 2001 to March 2001, 
and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
lipoma of the left arm rated 0 percent, and for a pituitary 
microadenoma rated 10 percent disabling.  The Board notes 
that a handwritten correction to the rating decision properly 
changed "right" to "left" regarding the location of the 
lipoma.  The veteran filed a Notice of Disagreement (NOD) 
with the assigned evaluations in December 2004, and a 
Statement of the Case (SOC) was issued in August 2005.  The 
veteran perfected her appeal with the filing of a timely VA 
Form 9, Appeal to Board of Veterans' Appeals, in October 
2005.  The veteran relocated and her appeal is now being 
addressed by the RO in Philadelphia, Pennsylvania.  A hearing 
was held before a Decision Review Officer (DRO) at the RO in 
July 2006, and a Supplemental SOC (SSOC) was issued in 
February 2007.

The issue of evaluation of a pituitary microadenoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The disability resulting from the left arm lipoma excision is 
confined to a scar at the excision site manifested only by 
intermittent pain without restriction of motion.




CONCLUSION OF LAW

The criteria for assignment of an initial 10 percent 
evaluation for residuals of excision of a lipoma of the left 
arm are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.118, Diagnostic Code 
7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004, which fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
Moreover, following the grant of service connection for the 
residuals of excision of a lipoma of the left arm and the 
disagreement with the assigned evaluation, the veteran was 
notified of what evidence was required to substantiate a 
claim for higher evaluation, as well the respective duties in 
obtaining such, in the form of an SOC dated in August 2005.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Center Lebanon, 
Pennsylvania, for the period of June 2005 to February 2007, 
as well as service treatment records.  The veteran submitted 
private treatment records from Dr. MCG and Dr. FEH, as well 
as MRI reports from private providers.  She has also provided 
statements from a friend and her mother.  The appellant was 
afforded a VA medical examination in September 2004, and 
offered testimony at a July 2006 hearing before a Decision 
Review Officer at the RO.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Evaluation of Residuals of Excision of a Lipoma of the Left 
Arm

The Board notes that the issue has been recharacterized to 
reflect the actual current disability, as opposed to the 
condition treated in service.  Disability evaluations are 
determined by the application of the facts presented to VA's 
Schedule for Rating Disabilities (Rating Schedule) at 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Separate ratings may 
be assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) ; Hart 
v. Mansfield, --- Vet. App. --- , --- , No. 05-2424, 2007 WL 
4098218 at *3 (U.S. Vet. App. Nov. 19, 2007) ("staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.").

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

In the instant matter, service treatment records reveal that 
the veteran had a lipoma on the left upper arm removed while 
on active duty in January 2004.  A scar developed at the site 
of the excision.

Immediately following separation, the veteran sought private 
treatment for the resulting scar.  The incision was well 
healed, with no swelling or mass, but a marked skin reaction 
was noted.

At a September 2004 VA contract examination, the veteran 
reported intermittent pain at the scar location.  An elevated 
1.5 cm by 4.5 cm scar was appreciated on the left deltoid; it 
was hyperpigmented.  The examiner reported no tenderness, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hypopigmentation, or limitation of motion.

By way of a November 2004 rating action, the RO granted 
service connection and with a noncompensable rating for left 
arm lipoma (or, more accurately, the residuals thereof).  In 
her December 2004 NOD, the veteran again reported that she 
experiences a dull, stinging pain at the excision site at 
times.  She repeated this allegation on the October 2005 VA 
Form 9.  The issue was not addressed at the July 2006 
hearing.

Subsequent VA treatment records from VA Medical Center (VAMC) 
Lebanon do not show any complaints of or treatment for pain 
of the scar.

The veteran's scar of the left arm due to the excision of the 
lipoma is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which provides that superficial scars 
which are painful on examination are assigned a 10 percent 
evaluation.  This is the maximum scheduler evaluation under 
this Code.   

Here, on VA examination and in several statements, the 
veteran has reported intermittent pain related to the scar.  
Physical findings do not confirm the subjective complaints, 
but they do show a small (6.75 sq. cm) scar of the upper left 
arm which is elevated and hyperpigmented.  The VA contract 
examiner described the scar as disfiguring.  Although 
tenderness was not elicited on examination, the veteran has 
consistently described pain at the site at intervals, and 
there are definite physical changes of the skin.  There is no 
instability.  Resolving all doubt in favor of the veteran, a 
10 percent evaluation is warranted for the painful scar of 
the left upper arm.  As noted above, this is the maximum 
rating provided under the criteria at Diagnostic Code 7804.

The Board has considered whether an even higher rating would 
be possible under another Diagnostic Code, however, 
evaluation under other potentially applicable Codes in not 
appropriate here.  The scar does not affect the head, face, 
or neck as required under Diagnostic Code 7800.  It is not 
deep nor does it cause limited motion; which are criteria for 
evaluation under Code 7801.  Code 7801 also includes 
measurement of the involved surface area in the criteria; a 
scar must be 6 square inches  (39 sq. cm) or more to be 
compensable.  Code 7802 does address superficial scars, but 
provides a compensable evaluation only for scars covering an 
area greater than 144 square inches.  Code 7803 is not 
applicable because the scar is not shown to be unstable, 
meaning there is frequent loss of skin over the scar.  Code 
7805 is not applicable as the veteran's service-connected 
scar is not shown to cause any limitation of motion of any 
body part.  

For the reasons detailed above, the veteran's service-
connected disability due to the left arm lipoma scar can only 
be evaluated under Diagnostic Code 7804.  An increased 
initial rating to 10 percent is warranted under the criteria 
at that Code.


ORDER

An increased initial evaluation of 10 percent, and no higher, 
for residuals of excision of a lipoma of the left arm is 
granted, subject to the laws and regulations governing award 
of monetary benefits.


REMAND

Additional medical evidence is required to clearly identify 
all current manifestations of the diagnosed pituitary 
microadenoma, including any secondary effects of medications 
taken for that condition.  Further, the evidence of record 
indicates the disability picture has changed, and current 
findings are required.  A new examination is indicated to 
properly identify the nature and severity of her service-
connected disability.

The veteran alleges that a higher initial evaluation is 
warranted for service connected pituitary microadenoma; she 
relates headaches to the growth itself and/or to medications 
she takes for the condition.  She has stated that her 
symptoms have increased.  She complains of fatigue and memory 
loss.  The Board notes that the microadenoma, a growth in the 
pituitary gland, is more specifically diagnosed by VA doctors 
as a prolactinoma.  This form of growth apparently stimulates 
production of the hormone prolactin, which promotes milk 
production in the breasts.  VA treatment records confirm a 
diagnosis of galactorhea, or hyperlactation, related to the 
prolactinoma.

VA treatment records from June 2005 to February 2007 reveal 
that symptoms of excess prolactin were reduced with 
medication; prolactin levels appeared to remain marginally 
elevated.  Actual levels could not be confirmed because the 
veteran failed to report for an endocrinology appointment.  
The records indicate that the veteran had stopped using the 
medication when symptoms improved, as she blamed them for 
headaches.  Medical evidence and lay statements from the 
veteran, her friend, and her friend all show continued 
headaches.  One VA doctor, an endocrinologist who was not 
able to examine the veteran, opined that he did not think 
"minor radiographic pituitary abnormalities" caused her 
headaches.  He did not address a possible link to 
medications.  A second VA doctor, who did examine the 
veteran, raised the possibility of a relationship to the 
microadenoma; stress was also considered as a cause.  A new 
examination is required.

The Board notes that the evidence of record raises matters 
including the possibility of a grant of separate service 
connection on a secondary basis for various conditions 
claimed as part of the constellation of residuals of the 
microadenoma.  The veteran should be provided with notice and 
appropriate assistance with respect to the elements of such 
claim.

VA treatment records currently contained in the file do not 
document current complaints of memory loss or fatigue, but 
the veteran stated in June 2007 correspondence that updated 
VA treatment records were available.  Prior to any 
examination, any outstanding records of pertinent treatment 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations, as well as 
information regarding secondary service 
connection.

2.  Obtain updated VA treatment records 
from VAMC Lebanon and associated 
outpatient clinics, in particular the 
Community Based Outpatient Clinic (CBOC) 
in York, to include all imaging studies 
and laboratory tests.

3.  Schedule the veteran for VA neurology, 
neuropsychiatric, and endocrine 
examinations.  The claims file should be 
made available to the VA examiner(s) for 
review in conjunction with the 
examinations.  Ask the examiners to 
identify all current manifestations of the 
service connected pituitary microadenoma 
and to fully describe their functional 
impact.  A VA examiner should opine as to 
whether currently diagnosed headaches are 
at least as likely as not related to the 
microadenoma, either directly or due to 
medication used to treat the growth.

4.  Ask the veteran to clarify her June 
2007 correspondence, in which she states 
that she was not represented at her July 
2006 DRO hearing.  Is she requesting a new 
hearing?  If so, determine what type of 
hearing she is requesting, in particular 
as to location and before whom, and take 
any appropriate action to schedule such.

5.  Upon completion of the above 
development, the AMC should then review 
the record and readjudicate any issues on 
appeal.  If any benefit sought remains 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


